                   Case 17-50001-CTG              Doc 224        Filed 08/23/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE




In re                                                               Chapter 11
ESSAR STEEL MINNESOTA LLC and ESML
HOLDINGS INC.,1                                                     Case No. 16-11626 (CTG)
                                                                    (Jointly Administered)
                             Debtors.


KEVIN NYSTROM, solely in his capacity as
Litigation Trustee for the UC LITIGATION
TRUST,

                             Plaintiff,

                    v.                                              Adv. Proc. No. 17-50001 (CTG)


MADHU VUPPULURI; SANJAY BHARTIA;
PRASHANT RUIA; ANSHUMAN RUIA; and
DOES 1-500,

                             Defendants.

             AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
            ZOOM STATUS CONFERENCE ON AUGUST 23, 2021 AT 3:00 P.M. (ET)3

                              COURTCALL WILL NOT BE USED TO DIAL IN.
                    PLEASE USE THE FOLLOWING LINK TO REGISTER FOR THE HEARING.
            PLEASE NOTE THAT THE HEARING HAS BEEN RESCHEDULED TO 3:00 P.M. (ET)
    ESML/Mesabi – Case No. 16-11626 (CTG)
    When: August 23, 2021 3:00 PM Eastern Time (US and Canada)

    Register in advance for this meeting:
    https://debuscourts.zoomgov.com/meeting/register/vJItd-qsrz8sHJewwNOfOSa8n1OPeK4zjgw
    After registering, you will receive a confirmation email containing information about joining the meeting.

    As part of the Court’s protocol, please remember to register with ZOOM no later than Friday, August 20,
    2021 at 4:00 p.m. (ET) in order to avoid being denied access.


1
          Essar Steel Minnesota LLC has changed its name to Mesabi Metallics Company LLC. The last four digits
of its federal taxpayer identification number are 8770. The last four digits of ESML Holdings Inc.’s federal taxpayer
identification number are 8071.
2
          Amended items appear in bold.
3
          Please note that the telephonic/Zoom hearing is before the Honorable Judge Craig T. Goldblatt in the United
States Bankruptcy Court for the District of Delaware.
           Case 17-50001-CTG        Doc 224     Filed 08/23/21        Page 2 of 3




I.   MATTER GOING FORWARD

     1.     Defendant Prashant Ruia’s Motion to Dismiss the Third Amended Complaint [Date
            filed: 6/1/2021; D.I. 185]

     Response Deadline: June 14, 2021

     Related Documents:

     a.     Third Amended Complaint [Date filed: 7/26/2019, D.I. 121]

     b.     Defendant Prashant Ruia’s Memorandum in Support of His Motion to Dismiss the
            Third Amended Complaint [Date filed: 6/1/2021; D.I. 186]

     c.     Defendant Prashant Ruia’s Reply in Support of His Motion to Dismiss the Third
            Amended Complaint [Date filed: 7/9/2021; D.I. 208]

     d.     Request for Oral Argument [Date filed: 7/15/2021; D.I. 209]

     e.     Order Scheduling Oral Argument [Date entered: 7/15/2021; D.I. 210]

     f.     Notice of Rescheduled Oral Argument [Date filed: 7/16/2021; D.I. 211]

     g.     Notice of Completion of Briefing [Date filed: 7/19/2021: D.I. 213]

     Responses Received:

     a.     Plaintiff'’s Memorandum of Law in Opposition to Defendant, Prashant Ruia’s,
            Motion to Dismiss the Third Amended Complaint [Date filed: 6/22/2021; D.I. 202]

     Status: This matter will go forward as a status conference, at the request of the Court.



                        Remainder of page intentionally left blank.




                                            2
           Case 17-50001-CTG   Doc 224   Filed 08/23/21   Page 3 of 3




Dated: August 23, 2021               BAYARD, P.A.
       Wilmington, Delaware
                                     /s/ Daniel N. Brogan
                                     Evan T. Miller (No. 5364)
                                     Daniel N. Brogan (No. 5723)
                                     600 N. King Street, Suite 400
                                     Wilmington, DE 19801
                                     Telephone: (302) 655-5000
                                     Facsimile: (302) 658-6395
                                     E-mail: emiller@bayardlaw.com
                                              dbrogan@bayardlaw.com

                                     Counsel to the Reorganized Debtors




                                     3
